NOT FOR PUBLICATION                         FILED
                        UNITED STATES COURT OF APPEALS                     DEC 12 2019
                                                                       MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                               FOR THE NINTH CIRCUIT

J.M.C.B.; et al.,                                No.    18-35744

                    Plaintiffs-Appellants,       D.C. No. 3:16-cv-02150-AC

 v.
                                                 MEMORANDUM*
CHAD F. WOLF, Acting Secretary of
Homeland Security; et al.,

                    Defendants-Appellees.

                      Appeal from the United States District Court
                               for the District of Oregon
                      Marco A. Hernandez, District Judge, Presiding

                         Argued and Submitted December 9, 2019
                                  Seattle, Washington

Before: McKEOWN and CHRISTEN, Circuit Judges, and HARPOOL,** District
Judge.

      J.M.C.B. and other plaintiffs (collectively “J.M.C.B.”) appeal the district

court’s dismissal of their action challenging the denial of their applications to the

now-terminated program known as Deferred Action for Parents of Americans


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The Honorable M. Douglas Harpool, United States District Judge for
the Western District of Missouri, sitting by designation.
(“DAPA”). The parties are familiar with the facts, so we do not repeat them here.

We have jurisdiction under 28 U.S.C. § 1291 and affirm the district court.

      We review de novo a district court’s dismissal under Rule 12(b)(1).

Rhoades v. Avon Prods., Inc., 504 F.3d 1151, 1156 (9th Cir. 2007).

      We “must be able to grant effective relief,” or we lack jurisdiction “and must

dismiss the appeal.” Pub. Utils. Comm'n of State of Cal. v. FERC, 100 F.3d 1451,

1458 (9th Cir. 1996). J.M.C.B.’s complaint sought only to enjoin the Department

of Homeland Security from rejecting the DAPA applications based on the

nationwide injunction issued by the Fifth Circuit. As DAPA was never

implemented, such relief is unavailable, and the appeal is moot. See McCullough

v. Graber, 726 F.3d 1057 (9th Cir. 2013) (affirming district court’s denial of

habeas petition as moot when requested relief was unavailable because program

had been terminated); see also Calderon v. Moore, 518 U.S. 149, 150 (1996) (“an

appeal should therefore be dismissed as moot when, by virtue of an intervening

event, a court of appeals cannot grant any effectual relief whatever in favor of the

appellant” (internal quotations and citation omitted)).

      J.M.C.B. also challenges the district court’s denial of the motion to join

additional parties as moot. Because the motion sought only to add new parties to

the existing claim and did not request leave to amend the complaint in any

substantive form, the district court did not abuse its discretion in denying the


                                          2
motion as moot. EEOC v. Peabody W. Coal Co., 610 F.3d 1070, 1076 (9th Cir.

2010). J.M.C.B.’s additional potential claims were not presented to the district

court or offered in a proposed amended complaint, but instead were raised for the

first time on appeal.

      We note that the government acknowledged at oral argument that J.M.C.B.

could file a new suit alleging the potential claims referenced on appeal. We take

no position as to the merits of those claims.

      AFFIRMED.




                                          3